      Case 20-31799-sgj7 Doc 10 Filed 09/03/20         Entered 09/03/20 07:57:22      Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.




 Signed September 2, 2020
______________________________________________________________________



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

      IN RE:                                     §                  CASE NO. 20-31799-rlj7
                                                 §
      H&M TRUCKING, LLC                          §
      FLFLEETFLEEVICES, LLC                      §
                                                 §
      DEBTOR.                                    §                  CHAPTER 7

  AGREED ORDER GRANTING MOTION FOR RELIEF FROM THE AUTOMATIC STAY AND
                 WAIVER OF 30 DAY HEARING REQUIREMENT

       On August 12, 2020, a Motion for Entry of Agreed Order Granting Relief from the Automatic
 Stay (the "Motion") regarding the personal property (TWO (2) 2011 International Prostar
 Cummins 18 Wheelers), of H&M Trucking, LLC (the “Collateral”) was filed in the above-referenced
 case. The Court finds that the Motion was properly served pursuant to the Federal and Local
 Rules of Bankruptcy Procedure and that it contained the appropriate fourteen (14)-day negative
 language, pursuant to LBR 4001, which directed any party opposed to the granting of the relief sought by
 the Motion to file a written response within fourteen days or the Motion would be deemed by the Court
 to be unopposed. The Movant by his signature below certifies that no objections have been timely
 served upon Movant. The Court finds that no objection or other written response to the Motion has
 been timely filed by any party. Due to the failure of any party to file a timely written
 response, the allegations contained in the Motion stand unopposed and, therefore, the Court finds
 that good cause exists for the entry of the following order:
       IT IS THEREFORE ORDERED that the automatic stay provided in 11 U.S.C. § 362 be, and it is
 hereby, LIFTED and TERMINATED so as to authorize PeopleFund, and its agents and assigns, to
 immediately pursue any and all of its rights and remedies under state law and the security documents
 pledging the Collateral to repossess, foreclose, and sell the Collateral.
       IT IS FURTHER ORDERED that, since the Motion was unopposed by any party, the (14)-day stay
 period otherwise imposed by Fed. R. Bankr. R. 4001 (3) shall not be applicable to this Order.
                                           ### END OF ORDER ###
Case 20-31799-sgj7 Doc 10 Filed 09/03/20          Entered 09/03/20 07:57:22   Page 2 of 2




     ORDER SUBt\llTH.:D BY:         APPROVED AS "I 0
                                    FORM AND CONTEJI\T:


     ls!R1·a11 D111111              ls/Je11m· C. Parks
     Ryan Dunn                      Jenny C Parks
     DUNN PLL('                     Law Office of Jenny C. Parks
     State Bar No. 24056749         State Bar No. 24002066
     405 Main Street, Suite 836     P.O. Box 886
     Houston, Texas 77002           Crandall. TX 75 I 14
     ryan@dunnpllc.com              jcnnycparksattomey@gmail.com
     ATTORNEY FOR CREDITOR          ATTOR.'IIEV FOR DEBTOR




                                   1   /tJ.Ji-
                                       Ji\11 «.   H-k H-t,-W\
                                                      1-0       C<. V\




                                       /s/ Robert Yaquinto, Jr.
                                       Robert Yaquinto, Jr.
                                       509 N. Montclair
                                       Dallas, TX 75208
                                       State Bar No. 22115750
                                       ryaquinto@syllp.com
                                       TRUSTEE
